Citation Nr: 1027524	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-03 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith
INTRODUCTION

The Veteran served on active duty in the United States Army from 
July 1969 to April 1971.  He served subsequently in the Army 
National Guard until December 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in May 2009.  A 
transcript of the hearing is associated with the claims file.

This appeal was previously before the Board in August 2009, when 
it was remanded for additional development.  Such development 
having been completed, the appeal has been returned to the Board 
for further review. 

The Board notes that in June 2010, after issuance of a May 2010 
supplemental statement of the case, the Veteran submitted 
additional evidence (consisting of statement by him, a copy of a 
page from the January 2007 statement of the case, issued in the 
current appeal, a February 2008 private physician's statement, a 
newspaper article, and a book).  This evidence was not 
accompanied by a waiver of initial RO consideration.  38 C.F.R. § 
20.1304(c).  However, the Board notes that the Veteran's 
statement, the page from the statement of the case, and the 
private physician's statement are all essentially duplicative of 
evidence already of record.  Further, inasmuch as the book merely 
provides insight into the Veteran's military experience, and the 
newspaper article merely describes back ailments among veterans 
generally, the Board finds that this evidence contains no 
information that could possibly aid the Veteran in his present 
claim.  As such, a remand for consideration by the RO is 
unnecessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The Veteran does not have a bilateral knee disorder related 
to active military service.  

2.  No nexus between the Veteran's currently-shown back disorder 
and active military service has been demonstrated. 


CONCLUSIONS OF LAW

1.  Service connection for a back disorder is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5107 (West 2002 & 
Supp 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.159 
(2009).

2.  Service connection for a bilateral knee disorder is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5103, 5107 (West 2002 & Supp 2009); 
38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

The foregoing notice requirements were satisfied by April 2004 
and January 2006 letters.  The Veteran was informed of the law 
and regulations governing the assignment of disability ratings 
and effective dates in a March 2006 letter.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  All relevant treatment 
records adequately identified by the Veteran have been obtained 
and associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board notes 
that, in accordance with the Board's August 2009 remand, the RO 
requested records of treatment at the VA Medical Center in 
Detroit, Michigan (located in Allen Park, Michigan prior to 1996) 
since 1971.  In a February 2010 response, the Detroit facility 
provided records dated in 1979, and indicated that these were the 
only records found for the Veteran. 

The Board acknowledges that the Veteran has not been accorded VA 
examinations pertinent to the claims on appeal.  However, as will 
be discussed in the following decision, the service treatment 
records are silent for back or knee-related complaints or 
findings.  Further, post-service records do not reflect a 
diagnosed left knee disorder.  Although post-service records do 
reflect findings of a back disorder and a right knee disorder, 
they do not indicate a link between the Veteran's military 
service and these disorders.  Thus, a remand to accord the 
Veteran an opportunity to undergo VA examinations that 
specifically address the etiology of the claimed left knee 
disorder and currently-shown back and right knee disorder is not 
necessary.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim."  Charles v. Principi, 16 Vet. 
App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  See also & McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  


II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a). 
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a [V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail." 
To deny a claim on its merits, the evidence must preponderate 
against the claim.

III.  General Laws And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

Service connection may also be granted for a disability resulting 
from disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA) or injury incurred or 
aggravated while performing inactive duty for training 
(INACDUTRA).  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 
C.F.R. 
§ 3.6(c), (d), 3.303.

When a chronic disease such as arthritis becomes manifest to a 
degree of 10 percent within one year of the Veteran's discharge 
from service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the Veteran's period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown to be 
present.  38 U.S.C.A. § 1110.  The Court has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury to 
cases where such incidents have resulted in 
a disability.  See 38 U.S.C. § 1110.  In 
the absence of proof of a present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).
Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

IV.  Analysis

A.  Back Disorder

The Veteran contends that his currently-shown back disorder is a 
result of jumping out of helicopters during service in the Army 
and Army National Guard.

Treatment records from the Veteran's active service in the Army 
are silent for complaints or findings of a back condition, with 
the April 1971 separation examination reflecting a normal spine 
and musculoskeletal system.  Likewise, National Guard treatment 
records do not reflect any back-related problems.  Although a 
private treatment report, dated in December 1987, does reflect a 
complaint of back pain, it does not indicate any back-related 
injury or disease, or attribute the condition to the Veteran's 
National Guard service.

An October 2005 VA treatment report reflects a finding of 
osteoarthritis of the lower back.  A September 2007 private 
treatment report reflects a finding of the same, as well as 
spondylolisthesis and bulging of the L5-S1 disc.

A February 2008 private physician's statement indicates a medical 
history of spondylolisthesis.  The statement also reflects that 
the Veteran suffered an injury to his back while on active duty 
in Vietnam, that he had suffered with back pain since that time, 
and that the physician had prescribed the Veteran medication for 
his back pain related to this injury.

Upon thorough review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for a back disorder.  Treatment records from 
the Veteran's service in the Army and Army National Guard are 
silent for complaints or findings of a back disorder.  There is 
also no evidence of arthritis of the back within one year of the 
Veteran's Army discharge (to trigger the application of the legal 
presumption of service connection for chronic disease).  In this 
regard, the Board is cognizant that the Veteran has reported 
pertinent treatment at the VAMC in Allen Park/Detroit, Michigan, 
in 1971 (see September 2008 Veteran's statement and T-22).  As 
mentioned previously, however, the only available records from 
that facility are dated in 1979, and they are silent for 
complaints or findings regarding the back.  The earliest medical 
evidence describing a back condition is in 2005.  This lengthy 
period without post-service treatment weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d.1330 (Fed. Cir. 2000).

Although post-service records reflect a current back disorder, 
but for one, none of these records indicate a link between the 
Veteran's military service and this disorder.  In this regard, 
the Board has considered the February 2008 private physician's 
statement which essentially relates the Veteran's back condition 
to his military service.  However, since the service records are 
silent for any back injury, the Board concludes this examiner's 
statement of history is based on information the Veteran verbally 
related.  That history is not credible as it is further 
contradicted by post service records which fail to mention any 
back injury or reflect any back problems for many years.  Indeed, 
they specifically show an absence of any back abnormality for 
many years, and contain the Veteran's explicit denial of 
recurrent back pain for years after service.  For this reason, 
the Board finds that the February 2008 private physician's 
statement is of little probative value.  

Similarly, the Board has considered the lay evidence of record, 
including a February 2006 statement from the Veteran's ex-wife, 
which describes the Veteran's back pain since 1971.  This 
statement is deemed to be competent evidence.  Espiritu.  
However, it must be considered in conjunction with the clinical 
and other evidence of record.  Here, given the lack of medical 
evidence of a diagnosed back disorder for decades after service, 
and the Veteran's denial of any problems in contemporaneous 
records, the Board finds this statement lacks credibility.  

The Board also observes that the Veteran served in combat, which 
raises the potential application of the provisions of 38 U.S.C.A. 
§ 1154(b) which can serve to establish an in-service injury in 
combat, notwithstanding the absence of any official record of 
such an injury.  Here, however, the Veteran has not alleged a 
specific combat injury, and it is conceded he jumped from 
helicopters during service in combat or otherwise.  The fact 
remains, however, many years passed following his discharge from 
active service before any complaints are recorded in any medical 
record, during which time there are specific medical notations 
reflecting an absence of any back abnormality.  This belies any 
contention of a chronic back problem dating from service.  
Accordingly, the greater weight of the evidence is against the 
claim for benefits.  


B.  Bilateral Knee Disorder

The Veteran asserts that he also developed a bilateral knee 
disorder as a result of his rappelling and parachute jumping in 
the Army and Army National Guard.

Treatment records from the Veteran's active service in the Army 
are silent for complaints or findings of a knee disorder, with 
the April 1971 separation examination reflecting normal lower 
extremities.  National Guard treatment records also do not 
reflect any knee condition.  Although a private treatment report, 
dated in December 1987, does reflect a complaint of right leg and 
knee pain, it does not indicate any knee-related injury or 
disease, or attribute the condition to the Veteran's National 
Guard service.  

Post-service medical records include a September 2001 private 
treatment report, which shows that the Veteran complained of 
right knee pain, but denied any history of knee trauma or injury.  
Subsequent VA treatment records reflect a right knee aspiration 
in October 2001, and a December 2001 X-ray diagnosis of mild 
degenerative joint disease of the right knee with patellofemoral 
syndrome, for which he was issued a brace.  None of these 
records, however, reflect a link between the Veteran's right knee 
condition and his military service.  Additionally, although a 
March 2006 VA treatment report shows that the Veteran was issued 
a left knee brace, the record is absent for any diagnosed left 
knee disorder.  

Based on the foregoing facts, the Board finds that service 
connection for a bilateral knee disorder is not warranted.  
Treatment records from the Veteran's service in the Army and Army 
National Guard are silent for complaints or findings of any knee 
disorder.  There is also no evidence of knee arthritis within one 
year of the Veteran's Army discharge (to trigger the application 
of the legal presumption of service connection for chronic 
disease).  While the Veteran has reported pertinent treatment at 
the VAMC in Allen Park/Detroit, Michigan, in 1971 (see September 
2008 Veteran's statement and T-22), the only available records 
from that facility are dated in 1979, and they are silent for 
complaints or findings regarding the Veteran's knees.  Likewise, 
records dated not long after 1971, show the Veteran denied he had 
painful joints, arthritis or a trick or locked knee.  The 
earliest evidence of a right knee disorder is in 2001, and, even 
then, the disorder was not linked to the Veteran's military 
service.  As to the Veteran's left knee, the record is silent for 
any diagnosed left knee disorder.  To the extent that the Veteran 
experiences any left knee pain, the Board notes that pain alone, 
without a diagnosed or identifiable underlying condition, does 
not constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In 
the absence of competent proof of a present disability, there can 
be no valid claim.  Brammer.

Given the lack of medical evidence of right knee disorder for 
decades after service, the absence of a medical opinion linking 
the Veteran's current right knee disorder to service, and the 
absence of a diagnosed left knee disorder, the greater weight of 
the evidence is against the claim of service connection for a 
bilateral knee disorder.  

In reaching this decision, as with the claim concerning the back, 
the Board acknowledges that the Veteran served in combat, which 
raises the potential application of the provisions of 38 U.S.C.A. 
§ 1154(b) which, in turn, can serve to establish an in-service 
injury in combat, notwithstanding the absence of any official 
record of such an injury.  Here, however, the Veteran has not 
alleged a specific combat injury, and it is conceded he jumped 
from planes during service in combat or otherwise.  The fact 
remains, however, many years passed following his discharge from 
active service before any complaints are recorded in any medical 
record, during which time there are specific medical notations 
reflecting an absence of any knee abnormality, and the Veteran 
himself denying any knee problems.  This belies any contention of 
a chronic knee problem dating from service.  Accordingly, the 
greater weight of the evidence is against this claim for 
benefits.  






(CONTINUTED ON NEXT PAGE)


ORDER

Service connection for a back disorder is denied.

Service connection for a bilateral knee disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


